        Case 2:19-cv-01171-JTM-KWR Document 20 Filed 06/14/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
          Plaintiff                 §
                                    §
VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                    §
JEFF LANDRY, JAMES LEBLANC,         §
RANDY SMITH, ANGIE COOK,            §     MAGISTRATE KAREN WELLS ROBY
DENISE PORTER, WARREN               §
MONTGOMERY, and                     §
SCOTT PERILLOUX                     §
                  Defendants        §
*****************************************************************************
                                        MOTION TO DISMISS

         NOW INTO COURT, through undersigned counsel, come defendants, Denise Porter,

Angelina Cook1, and Sheriff Randy Smith, to move to dismiss with prejudice all claims against

them, pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons discussed in the

attached memorandum in support of this motion, plaintiff’s complaint fails to state a claim upon

which relief can be granted and qualified immunity otherwise attaches as against all plaintiff’s

individual capacity claims.

         WHEREFORE, Denise Porter, Angelina Cook, and Sheriff Randy Smith pray that all

claims against them be dismissed with prejudice.



                              [SIGNATURE BLOCK ON NEXT PAGE]




1
         Named as “Angie” Cook in the complaint. See R. Doc. 1.

90429/458245
                                                 Page 1 of 2
        Case 2:19-cv-01171-JTM-KWR Document 20 Filed 06/14/19 Page 2 of 2




                                             Respectfully submitted,

                                             MILLING BENSON WOODWARD L.L.P.

                                             s/ Chadwick W. Collings__________________
                                             CHADWICKW. COLLINGS, T.A.          # 25373
                                             THOMAS S. SCHNEIDAU                 # 33359
                                             CODY J. ACOSTA                       # 37005
                                             68031 Capital Trace Row
                                             Mandeville, Louisiana 70471
                                             Telephone: (985) 292-2000
                                             Facsimile:   (985) 292-2001
                                             ccollings@millinglaw.com
                                             Counsel for Sheriff Randy Smith, Angie Cook,
                                             and Denise Porter

                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on June 14, 2019,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established. Any unrepresented parties appearing are

being sent a copy of the above and foregoing through the U.S. Mail, postage prepaid and

properly addressed, on June 14, 2019.



                                     s/ Chadwick W. Collings
                                     Chadwick W. Collings




90429/458245
                                            Page 2 of 2
